Name: Commission Regulation (EEC) No 1775/77 of 28 July 1977 determining the conditions under which certain petroleum products are eligible upon importation for a favourable tariff arrangement by reason of their end-use
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 8 . 77 Official Journal of the European Communities No L 195/5 COMMISSION REGULATION (EEC) No 1775/77 of 28 July 1977 determining the conditions under which certain petroleum products are eligible upon importation for a favourable tariff arrangement by reason of their end-use a favourable tariff arrangement by reason of their end-use (5) sets out both the general and minimum conditions governing such goods ; whereas that Regu ­ lation is also applicable to the petroleum products in question ; Whereas, however, in view of the special requirements arising out of the particular nature and end-use of the products in question, and of the characteristics of the operations to which they are subjected, special provi ­ sions are needed as regards the imposition on the person concerned of certain special oblications and as regards common storage ; whereas, moreover, in the cases coming within Additional Notes 5 (n) and 6 to Chapter 27 of the Common Customs Tariff, the period within which end-use must take place should remain at six months ; Whereas the provisions provided for in this Regula ­ tion are in accordance with the opinion of the Committee on Common Customs Tariff Nomencla ­ ture, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ( ¢), as last amended by Regu ­ lation (EEC) No 280/77 (2), and in particular Articles 3 and 4 thereof, Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 of 28 June 1968 (3), as last amended by Regulation (EEC) No 1111 /77 (4), lays down that, in respect of the products listed in the Annex to this Regulation :  there shall be exemption from duty where such products are intended to be used than as power or heating fuels (subheading 27.07 B II, 27.11 A II, 29.01 A II, 29.01 B II b) and 29.01 D I b)) or for the manufacture of products of heading No 28.03 (subheadings 27.07 G I and 27.14 C I) ;  duties shall be reduced on lubricating oils and other products intended to be mixed in accor ­ dance with the terms of Additional Note 7 to Chapter 27 (subheading 27.10 C III c)) ;  duties shall be suspended on products intended to undergo a specific process or chemical transforma ­ tion, such operations being defined in Additional Note 5 to Chapter 27 or in the Explanatory Notes to the Common Customs Tariff relating to Addi ­ tional Notes 5 and 6 to this Chapter ; Whereas the eligibility of these products upon impor ­ tation for such exemption, reduction or supension of duty is subject to such conditions as may be deter ­ mined by the competent authorities ; Whereas, in order to ensure uniform application of the nomenclature and rates of duty of the Common Customs Tariff, the said conditions must be laid down by Community provisions ; Whereas Commission Regulation (EEC) No 1535/77 of 4 July 1977 determining the conditions under which certain goods are eligible upon importation for HAS ADOPTED THIS REGULATION : Article 1 1 . Subject to the provisions of Articles 2 to 5 hereunder, Commission Regulation (EEC) No 1535/77 shall apply to petroleum products. 2. For the purposes of this Regulation, 'petroleum products' shall mean the goods listed in the Annex hereto. Article 2 The person concerned shall be required to furnish the competent authorities, at their request, with the following information : (a) at the time of the application for authorization, a brief description of the plant to be used for the proposed treatments ; (b) the nature of the proposed treatments ; (c) the description and quantity of the products to be used :O OJ No L 14, 21 . 1 . 1969, p. 1 .O OJ No L 40, 11 . 2. 1977, p. 1 . ( ») OJ No L 172, 22. 7. 1968, p . 1 . ( «) OJ No L 134, 28 . 5 . 1977, p . 4. (5) OJ No L 171 , 9 . 7 . 1977, p. 1 . No L 195/6 Official Journal of the European Communities 2. 8 . 77 (d) in cases where Additional Notes 5 (n) and 6 to Chapter 27 of the Common Customs Tariff apply, the description, quantity and tariff classification of the products obtained . The person concerned shall , in addition, enable the competent authorities, to their satisfaction, to trace the products in the establishment or establishments of the undertaking during the course of the treatment. Article 3 The provisions of Article 5 of Regulation (EEC) No 1535/77 shall apply to petroleum products, save as otherwise provided in Additional Notes 5 (n) and 6 to Chapter 27 of the Common Customs Tariff. Article 4 1 . By way of derogation from the provisions of Article 6 (3) of Regulation (EEC) No 1535/77, the competent authorities may authorize the common storage of petroleum products, put into free circula ­ tion in conformity with the provisions of this Regula ­ tion, in a mixture with other petroleum products or with crude petroleum oils of heading No 27.09 of the Common Customs Tariff. 2. Common storage in accordance with the preceding paragraph of products not of the same kind and quality and not having the same technical or phys ­ ical characteristics may be authorized only if the whole mixture is intended to undergo one of the treat ­ ments referred to in Additional Notes 5 (n) and 6 to Chapter 27 of the Common Customs Tariff. Article 5 The provisions of Article 11 ( 1 ) of Regulation (EEC) No 1535/77 shall not apply to products stored in a mixture as referred to in Article 4 (2) unless the whole mixture is exported or destroyed. Article 6 Each Member State shall inform the Commission of the steps taken by its central administration for the purposes of applying this Regulation. The Commis ­ sion shall forthwith communicate this information to the other Member States. Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1977. For the Commission fitienne DAVIGNON Member of the Commission 2. 8 . 77 Official Journal of the European Communities No L 195/7 ANNEX CCT heading No Description ex Chapter 27 Certain cases referred to in Additional Notes 5 (n) and 6 (Miscellaneous) 27.07 Oils and other products of the distillation of high temperature coal tar ; similar products as defined in Note 2 to this Chapter : B. Benzole, toluole, xylole, solvent naphtha (heavy benzole) ; similar products as defined in Note 2 to this Chapter, of which 65 % or more by volume distils at temperatures of up to 250 °C (including mixtures of petroleum spirit and benzole) ; sulphuretted toppings : II . For other purposes C. Other : I. For the manufacture of the products of heading No 28.03 27.10 Petroleum oils and oils obtained from bituminous minerals, other than crude ; preparations not elsewhere specified or included, containing not less than 70 % by weight of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations : A. Light oils : I. For undergoing a specific process II . For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 A I B. Medium oils : I. For undergoing a specific process II . For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 B I C. Heavy oils : I. Gas oils : a) For undergoing a specific process b) For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 C I a) II . Fuel oils : a) For undergoing a specific process b) For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 C II a) III . Lubricating oils ; other oils : a) For undergoing a specific process b) For undergoing chemical transformation by a process other than those specified in respect of subheading 27.10 C III a) c) To be mixed in accordance with the terms of Additional Note 7 to this Chapter 27.11 Petroleum gases and other gaseous hydrocarbons : A. Propane of a purity not less than 99 % : II . For other purposes No L 195/8 Official Journal of the European Communities 2. 8 . 77 CCT heading No Description 27.11 (cont'd) B. Other : I. Commercial propane and commercial butane : a) For undergoing a specific process b) For undergoing chemical transformation by a process other than those specified in respect of subheading 27.1 1 B I a) 27.12 Petroleum jelly : A. Crude : I. For undergoing a specific process II. For undergoing chemical transformation by a process other than those specified in respect of subheading 27.12 A I 27.13 Paraffin wax, micro-crystalline wax, slack wax, ozokerite, lignite wax, peat wax and other mineral waxes, whether or not coloured : B. Other : I. Crude : a) For undergoing a specific process b) For undergoing chemical transformation by a process other than those specified in respect of subheading 27.13 B I a) 27.14 Petroleum bitumen, petroleum coke and other residues of petroleum oils or of oils obtained from bituminous minerals : C. Other : I. For the manufacture of the products of heading No 28.03 29.01 Hydrocarbons : A. Acyclic : II . For other purposes B. Cyclanes and cyclenes : II . Other : b) For other purposes D. Aromatic : I. Benzene, toluene and xylenes : b) For other purposes